DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (2018/0066838).
Huang discloses a fan, comprising: a fan frame 11 (Fig. 3B), having an accommodation space 12; a fan roto 122, located in the accommodation space and is rotatably disposed on the fan frame; at least one light source 1321, disposed on the fan frame; and a first light guide component 131, mounted on the fan frame via a plurality of posts E and a plurality of first mounting holes S (Figs. 1C, 2) that respectively mate with each other, and a light emitted from the at least one light source is configured to be incident on the first light guide component; wherein the fan rotor is rotatable about an axis relative to the fan frame, and extending directions of the plurality of posts are non-parallel to the axis (Fig. 2).

Claims 13 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (2018/0163960).
Lin discloses a fan, comprising: a fan frame 311 (Figs. 1, 2), having an accommodation space (Fig. 1); a fan rotor 20 , located in the accommodation space and is rotatably disposed on the fan frame; at least one light source 41, disposed on the fan frame; and a first light guide component 30, mounted on the fan frame via a plurality of posts (see annotated Fig. 1 below)and a plurality of first mounting holes 51 that respectively mate with each other (paragraph 27), and a light emitted from the at least one light source 41 is configured to be incident on the first light guide component 30; wherein the fan rotor is rotatable about an axis relative to the fan frame, and extending directions of the plurality of posts are non-parallel to the axis.







[AltContent: textbox (Post to be inserted into hole 51)][AltContent: arrow]
    PNG
    media_image1.png
    897
    736
    media_image1.png
    Greyscale

				Annotation of Fig. 1 of Lin.
Regarding claim 14,  extending directions of the plurality of posts are perpendicular to the axis (Fig. 1 above).

Allowable Subject Matter
Claims 1-12 are allowed. Lin does not disclose the plurality of first assembling structures each comprise an extending base and a post, in each of the plurality of first assembling structures, the extending base protrudes from the outer wall of the frame body, a part of the extending base is spaced apart from the outer wall of the frame body so that a gap is formed between the part of the extending base and the outer wall of the frame body, and the post protrudes from a side of the extending base that is located away from the outer wall of the frame body.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Xu et al. (2021/0199128), Lin et al. (10,927,842) and Huang et al. (10,900,493) are cited to show different fans with light sources.


 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745